           Case 2:21-mj-03786-DUTY Document 1 Filed 08/16/21 Page 1 of 1 Page ID #:1
                                                                                                     ~            -    ,.,,,
                                                                                                             :~:x'
                                                                                                         r-:~ ;~.      C
                                                                                                         ~,►o ~        ~
                                                                                                          %~ t!? ~r~
                                                                                                         C.-~ _.
                                                                                                                               r
                                                                                                                 -a'   y.
                                                                                                           -o
                                                                                                         rte
                                                                                                         rn ~'+ e•^    S
                                                                                                         in ~ _..~
                                                                                                                       •.
                                                                                                            r_ r-,
                                                                                                             ~~        ~
                                                                                                             ~ ~"      ~'.J

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA ~ w ~ ! A ~ ,' ~ ~
United States of America                                        ~ CASE NUMBER


                                                 PLAINTIFFS) ~              2:21-cr-00204-JCM-DJA
                                 v.

AUSTIN LEE FLORES
                                                                                 DECLARATION RE
                                               DEFENDAN.r~s).                OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by: Indictment
in the                            District of tvevada                                          on July 20, 2021
at 2:01          ~ a.m. / ~x p.m. The offense was allegedly committed on or about 2/12/2021; 3/30/2021; 3/31/2021
in violation of Title ~8 and 2~                                U.S.C., SeCtion(s) 922(8)(1) and 841(a)
to wit: Felon in Possession of a Firearm and Distribution of a Controlled Substance (Fentanyl)


A warrant for defendant's arrest was issued by: Magistrate Judge Daniel J. Albregts

Bond of $                                  was pset / ~ recommended.

Type of Bond:

Relevant documents) on hand (attach):



I declare under penalty of perjury that the foregoing is true and correct.

Executed on          8/16/21
                      Date


      a'Qa'YLQ'd ~(Zt;~'~Q'GU"                                      James Gustave
Sign ture of Agent                                                  Print Name of Agent


ATF                                                                 Special Agent
Agency                                                              Title




CR-52 (03/20)                             DECLARATION RE OUT-OF-DISTRICT WARRANT
